   1   Russell Brown
       CHAPTER 13 TRUSTEE
   2
       Suite 800
   3   3838 North Central Avenue
       Phoenix, Arizona 85012-1965
   4   602.277.8996
   5
   6                               UNITED STATES BANKRUPTCY COURT

   7                                        DISTRICT OF ARIZONA

   8
        In re                                              Chapter 13
   9
        SAMUAL J. EHLERS,                                  Case No. 2-20-bk-10363-MCW
  10
        and                                                TRUSTEE’S RECOMMENDATION
  11
  12    MARY A. EHLERS,                                    Deadline is January 15, 2021

  13                                            Debtors.
  14
                The Trustee has reviewed the Plan, Schedules, and Statement of Financial Affairs. The
  15
       Trustee notes the following initial issues, which must be resolved before recommending
  16
       confirmation of the Plan:
  17
  18            (1) Canvas Credit Union has filed an objection to the Plan. The attorney for the Debtor(s)

  19   must notify the Trustee if the objection has been resolved or, if the objection is unresolved, file the
  20   appropriate motion to get the Court to hold a hearing on the objection. If resolution of the objection
  21
       changes Plan funding requirements, the Trustee requires receipt of a new Plan analysis with any
  22
       proposed order confirming the Plan. If a motion is filed to get a hearing before the Court, the time
  23
       to submit a proposed Order confirming the Plan to the Trustee is extended.
  24
  25            (2) The priority proof of claim filed by Arizona Department of Revenue is higher than the

  26   amount provided for in the Plan. Unless the Debtors object to the higher priority amount, the
  27
  28


Case 2:20-bk-10363-MCW          Doc 21 Filed 12/16/20 Entered 12/16/20 16:00:04                  Desc
                                Main Document    Page 1 of 4
   1   proposed Stipulated Order Confirming Plan shall provide for the full amount of the priority proof
   2
       of claim.
   3
              (3) Once the above issues are resolved, the Trustee will review plan funding. The Trustee
   4
       notes that additional plan yield may be required.
   5
   6          (4)   Other requirements:

   7          (A) Due to the possibility of errors on the claims docket, it is the attorney’s responsibility

   8   to review all proofs of claim filed with the Court and resolve any discrepancies between relevant
   9
       claims and the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Also,
  10
       when counsel provides a proposed order confirming plan to the Trustee, counsel must file or create
  11
       a notice on the Court docket. L.R.B.P. 2084-13(b).
  12
  13          (B) Requests by the Trustee for documents and information are not superseded by the filing

  14   of an amended plan or motion for moratorium.

  15          (C) The Trustee will object to any reduction in the Plan duration or payout in a proposed
  16
       Order Confirming Plan unless an amended or modified plan is filed and noticed out.
  17
              (D) The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
  18
       Order shall not constitute an informal proof of claim for any creditor.”
  19
  20          (E) To expedite the order review process, counsel must use the recommended form for the

  21   order confirming plan found at www.chapter13.info.
  22          (F) The order confirming plan must be accompanied by a cover letter that goes over the
  23
       Trustee’s Recommendation items by each paragraph. If counsel fails to use the order form and
  24
       provide such letter, the Trustee will reject the proposed order outright and the time to comply with
  25
       the Recommendation is not extended.
  26
  27
  28                                                  -2-


Case 2:20-bk-10363-MCW         Doc 21 Filed 12/16/20 Entered 12/16/20 16:00:04                 Desc
                               Main Document    Page 2 of 4
   1          (G) The order confirming plan to state: Within 14 days of filing them, the Debtors shall
   2
       provide a copy of their 2020-2023 federal and state income tax returns, including all
   3
       attachments, forms, schedules and statements, to their attorney. Debtors’ attorney is to
   4
       promptly provide the returns to the Trustee through the website www.13documents.com.
   5
   6          (H) Nothing in the Plan or Order Confirming Plan is to alter counsel’s obligation to represent

   7   the Debtors. Counsel is to represent the Debtor(s) in all matters regardless of the fee agreement until

   8   the Court issues an order permitting counsel to withdraw or the case is closed.
   9
              (I) According to Paragraph II.H.3. of the “Administrative Procedures for Electronically Filed
  10
       Cases,” as governed by Local Rule 5005-2(e), the Debtors’ attorney is to retain the original
  11
       signatures of all signatories to the Stipulated Order Confirming Plan (other than that of the Trustee).
  12
  13   Pursuant to Local Rule 2084-13(c), the Trustee will upload the proposed Order Confirming a plan

  14   or granting a motion for a moratorium.
  15          (J) The proposed order confirming plan, any responses to this recommendation, and
  16
       documents submitted in response to this recommendation are to be submitted to the applicable case
  17
       administrator in the Trustee’s office.
  18
              PLAN PAYMENT STATUS: The Debtors’ interim payments of $582.00, each are
  19
  20   delinquent in the amount of $582.00, with an additional payment of $582.00, coming due on January

  21   15, 2021. Subsequent payments are due each following month. The Trustee reminds the Debtors
  22   that they may access case information from the Trustee’s office, such as plan payments received,
  23
       by going to www.ndc.org. Then, click the box that says Get Started. It’s Free!’ and follow the
  24
       instructions.
  25
  26
  27
  28                                                    -3-


Case 2:20-bk-10363-MCW          Doc 21 Filed 12/16/20 Entered 12/16/20 16:00:04                  Desc
                                Main Document    Page 3 of 4
   1           SUMMARY: Pursuant to Local Rule 2084-10(b), by January 15, 2021, Debtors areto
   2
       resolve all of the above issues and provide the Trustee with a proposed order confirming plan that
   3
       meets the above requirements, or the Debtor must file an objection to the Recommendation and
   4
       obtain a hearing date. If neither is accomplished, then the Trustee could file a notice of intent to
   5
       lodge a dismissal order.
   6                                                                        Rachel Flinn
   7                                                                        2020.12.16
                                                                            15:49:52
   8                                                                        -07'00'
   9
  10   Copy mailed or emailed to:

  11   SAMUAL J. EHLERS
       MARY A. EHLERS
  12   7400 WEST ARROWHEAD CLUBHOUSE DRIVE
  13   APT 1042
       GLENDALE, AZ 85308
  14
       PHOENIX FRESH START
  15   THOMAS ADAMS MCAVITY
       4131 MAIN STREET
  16
       SKOKIE, IL 60076-2780
  17   TOM@NWRELIEF.COM

  18                     Rachel Flinn
                         2020.12.16
  19                     15:50:00
                         -07'00'
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                  -4-


Case 2:20-bk-10363-MCW            Doc 21 Filed 12/16/20 Entered 12/16/20 16:00:04             Desc
                                  Main Document    Page 4 of 4
